Case 4:20-cv-02948 Document 1-7 Filed on 08/21/20 in TXSD Page 1 of 2




            EXHIBIT F
Case 4:20-cv-02948 Document 1-7 Filed on 08/21/20 in TXSD Page 2 of 2



                                                                        Pgs-1

                                                                        SBATX




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                ily
                              ar
                           M
                         of
                       e
                    ffic
                 yO
              op
           C
         ial
      fic
   of
 Un
